JACKSON, Chief Justice.
This suit was brought on an account for balance due by the defendant to the plaintiff.
The only proof of the account disclosed by the record is a receipt given by plaintiff in his life-time, and found in defendant’s pocket-book after his death, which is as follows : “Received of B. S. Worrill the sum of ten dollars on the balance that B. S. Worrill owes L. S. Chastain *289in a settlement of all the claims'that L. S. Chastain has in said partnership of Worrill & Chastain, the same being $150.00. February 3, 1880. L. S. Chastain.”
This receipt is in the hand-writing of Chastain, the plaintiff, so that the only evidence of the account for the balance ($140.00) sued for is the fact that this receipt given by plaintiff was found in possession of defendant; and the question is whether this evidence is such proof of that balance as to require a verdict for the plaintiff, the jury having found for defendant, and a motion being made for a new trial.
It is doubtful whether that evidence, without more, would support a verdict; certainly it does not require it.
Judgment affirmed.